DETAILED ACTION
Applicant: WATANABE, Minoru; FUJIYOSHI, Kentaro; & MIURA, Ryosuke
Assignee: Canon Kabushiki Kaisha
Attorney: Lawrence S. PERRY (Reg. No.: 31,865)
Filing: After-Final Arguments filed 05 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 are currently pending before the Office, and claims 1, 4-6, and 8-11 have been previously amended to make the claims definite and avoid the cited art.

Information Disclosure Statement
The information disclosure statement filed 12/23/2020 has been considered.  

Response to Arguments
Persuasive Arguments – Double Patenting Rejection 
Applicant’s arguments, see Pages 2-5, filed 05 July 2022, with respect to double patenting rejections have been fully considered and are persuasive in that the amended claims define a different claim scope than the US Pat. 10,537,295 Patented Claims which include two signal lines and fail to claim “first and second detection elements that are connected to the first signal line” and the further limitations for “correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element”.  The rejection of the claims in view of double patenting has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Watanabe et al. (WO 2016/189788 A1 & US Pat. 10,537,295) – which discloses and claims a radiation imaging apparatus (Watanabe et al.: Fig. 10) including a plurality of detection elements (102,1008) with different sensitivity (¶50 – shielding member created different sensitivity for correction element 1008), a first signal line (1012), and a signal processing circuit (170,171) configured to generate information related to irradiation of radiation (¶26; ¶50).  However, Watanabe et al. fails to disclose or claim first and second detection elements that are connected to the first signal line and it fails to disclose the signal processing circuit being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element.  

    PNG
    media_image1.png
    511
    582
    media_image1.png
    Greyscale

Fujiyoshi et al. (US Pub. 2015/0316661) – which discloses a radiation imaging apparatus (Fujiyoshi et al.: Fig. 11 apparatus 200) including a plurality of detection elements (101,101’), a signal line (106), and a signal processing circuit (130), wherein the plurality of detection elements include first (101) and second detection elements (101’) that are connected to the signal line (106), the first detection element (101) having a first sensitivity (¶79 – different sizes of elements 101,101’ results in different sensitivity) to radiation that is different from a second sensitivity to radiation of the second detection element (101’).  However, Fujiyoshi et al. fails to disclose  the signal processing circuit being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element.

    PNG
    media_image2.png
    738
    542
    media_image2.png
    Greyscale

Kawanabe et al. (US Pub. 2016/0041276) – which discloses a radiation imaging apparatus (Kawanabe et al.: Fig. 1 apparatus 101) including a plurality of detection elements (106,107,108), a signal line (111), and a signal processing circuit (102,103), wherein the signal processing circuit being configured to generate information related to irradiation of radiation (¶¶88-91) and correcting a first signal obtained from the first detection element (108) for the second detection element (107) based on the parasitic capacitance between conversion elements on the same signal line (Abstract; 111).  However, Kawanabe et al. fails to disclose the first detection element having a first sensitivity to radiation that is different from a second sensitivity to radiation of the second detection element.

    PNG
    media_image3.png
    585
    753
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation imaging apparatus (Fig. 1) including an imaging region including a plurality of detection elements (pixels 1) each including a conversion element; a first signal line (Fig. 1); and a signal processing circuit (13) configured to process signal output via the first signal line, wherein the plurality of detection elements (1) include first (4) and second (5) detection elements that are connected to the first signal line, the first detection element (4) having a first sensitivity to radiation that is different from a second sensitivity to radiation of the second element (5), and the signal processing circuit (13) being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element (4) with a second signal obtain from the second detection element (5), in combination with the other claimed elements.  Claims 2-11 would allowable based on dependency. 

    PNG
    media_image4.png
    616
    743
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884